PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment of $150.00 for certain items of personal property which were taken from him while he was being processed at the Huttonsville Correctional Center, a facility of the respondent. He was informed that his property would be mailed to his sister. Sometime thereafter, he determined that the property was missing.
In its Answer, respondent admits the facts of the claim, but states that were insufficient funds in the corresponding budget with which to pay the claim.
The Court, having reviewed the facts in this claim, has determined that a bailment existed and that respondent failed to return personal property belonging to the claimant when it was in respondent’s care and custody. The Court also has determined that $150.00 is fair and reasonable to compensate the claimant for his loss.
Accordingly, the Court makes an award to the claimant in the amount of $150.00.
Award of $150.00.